Exhibit 10.32
 
July ___, 2008
 
To the holders (the “Holders”) of the 6% Secured Convertible Note due September
27, 2010 and/or 6% Secured Convertible Note due December 20, 2010 (collectively,
the “Notes”), and Class A Warrants (the “Class A Warrants”) to acquire Shares of
Common Stock, Par Value $0.001 per share (the “Common Stock”) of Tasker Products
Corp., a Delaware corporation (the “Company”), pursuant to Subscription
Agreements between the Holders and the Company (the “Subscription Agreements”),
and Warrants (the “Additional Consideration Warrants”, and, together with the
Class A Warrants, the “Warrants”) to acquire Shares of Common Stock pursuant to
the Consent, dated March 24, 2008 (the “Consent”), by the Holders in favor of
the Company


Reference is made to the following:



 
i.
the Notes;




 
ii.
the Warrants; and




 
iii.
the Consent.



All capitalized terms used, but not otherwise defined, herein shall have the
respective definitions assigned thereto in the Notes.


The Company intends to seek senior secured financing (the “2008 Financing” or
“2008 Offering”) by means of transactions exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”).
The Company anticipates that it shall be required to provide that the secured
notes (the “2008 Notes”) to be issued therein be convertible into shares of
Common Stock and to issue warrants (the “2008 Warrants”) to acquire shares of
Common Stock. The Company will grant an original issue discount of 20% and
additional 100% Warrant coverage (exercisable on a cashless basis) to the
participants who purchase up to the initial $2,500,000 of secured Notes in the
2008 Financing. Further, the Company may seek to enter into a non-dilutive
receivables-based financing (the “Receivables Financing”). In connection
therewith, the Company hereby requests that, with respect to the 2008 Financing
and the Receivables Financing, the Holders:


--------------------------------------------------------------------------------




 
(i)
agree that Item 1 of Schedule 9(p) of the Subscription Agreements, as amended by
the Consent, which states: “Promissory note financing in the aggregate principal
amount of $5.0 million pursuant to which Axiom Capital shall serve as placement
agent, which financing may consist of promissory notes convertible into shares
of the Company’s Common Stock. Said financing is a lien senior to the liens
disclosed on this Schedule 9(p), and senior to the qualified financing and
related transactions, to which these disclosure schedules relate.”, is hereby
amended, deleted and replaced with the following:



“Promissory note financing in the aggregate principal amount of up to $8.0
million pursuant to which Axiom Capital shall serve as placement agent (the
“Axiom Financing”), which financing may consist of preferred stock and/or
promissory notes convertible into shares of the Company’s Common Stock and
warrants exercisable for shares of Common Stock, provided, however, that to the
extent that the aggregate principal amount of, and accrued and unpaid interest
on, the Axiom Financing shall be in an amount of less than $6.0 million, a
receivables-based revolving financing (the “Revolving Financing”) in an amount
equal to the excess of $6.0 million over the principal amount of the Axiom
Financing, provided that such receivables-based financing shall not result in
any dilution to the holders of the Company’s Common Stock, and provided, further
that the sum of the outstanding principal amount of the Axiom Financing and the
outstanding principal amount of the Revolving Financing shall not exceed $8.0
million. Said financings are liens senior to the liens disclosed on this
Schedule 9(p), and senior to the qualified financing and related transactions,
to which these disclosure schedules relate.”



 
(ii)
waive adjustments pursuant to Section 2.1(c)(D) of the Notes which provides for
adjustments to the Conversion Price of the Notes which would result from the
consummation of the 2008 Financing and accept an adjustment to the Conversion
Price (A) in the event that the conversion price of the 2008 Notes is greater
than or equal to $0.040 per share, that the Conversion Price shall be reduced to
$0.044 per share, and (B) in the event that the conversion price of the 2008
Notes is less than $0.040 per share, that the Conversion Price shall be reduced
to the price that equals the product of the conversion price of the 2008 Notes
multiplied by 1.1.




 
(iii)
amend the Notes to extend the maturity date thereof by six months;




 
(iv)
waive adjustments pursuant to Section 3.4 of the Warrants which provides for
adjustments to the Purchase Price of the Warrants and adjustments to the number
of shares of Common Stock issuable upon the exercise thereof which would result
from the consummation of the 2008 Financing and accept (A) an adjustment to the
Purchase Price (i) in the event that the exercise price of the 2008 Warrants
equals or exceeds $0.07 per share, the Purchase Price shall remain at, or be
reduced to, $0.07 per share, and (ii) in the event that the exercise price of
the 2008 Warrants is, or should become, less than $0.07 per share, that the
Purchase Price shall be reduced by an amount equal to the product of the then
exercise price of the 2008 Warrants multiplied by 1.2, and (B) a waiver of the
adjustment of the number of shares issuable upon exercise of the Warrant as a
result of the 2008 Financing;


2

--------------------------------------------------------------------------------




 
(v)
agree that the adjustments to the Conversion Price and Purchase Price, as well
as the exercise price set forth in the warrants issued as Additional
Consideration (as defined in the Consent) pursuant to the immediately preceding
clauses (i) and (ii) shall not result in further adjustment to the Conversion
Price or the Purchase Price, except as described above;




 
(vi)
waive Section 9(q) of the Subscription Agreement to permit the Company to grant
to the investors rights to immediate registration under the Securities Act with
respect to the resale of shares of Common Stock issuable upon conversion of the
2008 Notes or upon exercise of the 2008 Warrants;




 
(vii)
waive Section 11.1(ii) of the Subscription Agreement as a result of which the
shares of Common Stock issuable upon exercise of the Notes and the Warrants
shall not be included in the registration statements filed pursuant to rights
granted to investors in connection with the 2008 Financing;




 
(viii)
pursuant to Section 3(b) and (c) of each of the Collateral Agent Agreements
dated as of September 28, 2007 and December 20, 2007, respectively, among the
Company, Axiom Capital Management, Inc., as Collateral Agent and the other
parties thereto, authorize Axiom Capital Management, Inc., as Collateral Agent,
to subordinate any Collateral (as defined in the Collateral Agent Agreement) to
the proposed security interest with respect to the 2008 Offering and the
Receivables Financing and to enter into any agreement or take any action on
behalf of the undersigned to effectuate the foregoing and the 2008 Offering and
the Receivables Financing;




 
(ix)
waive Sections 12(a) and (b) of the Subscription Agreements pursuant to which
the Holders have rights to participate in the 2008 Offering and containing
“favored nations” provisions only with respect to the 2008 Offering and
Receivables Financing;




 
(x)
amend Section 11(f) of the Notes to add thereto sentences that reads in their
entirety as follows: “Each Holder may consent to the amendment to its, his, or
her Notes, without effecting any Notes held by third parties. All Notes may be
amended by the consent of the Holders of at least 95% of the aggregate principal
amount of Notes then outstanding.”;


3

--------------------------------------------------------------------------------




 
(xi)
amend the Warrants to provide that the Warrants may be amended by the consent of
the holders of Warrants exercisable for at least 95% of the aggregate securities
issuable upon the exercise thereof; and




 
(xii)
amend the consent heretofore granted exempting the grant of options and/or
warrants exercisable for up to 4,500,000 shares of Common Stock to employees
and/or consultants of the Company (including any adjustment to Conversion Price
or Purchase Price resulting upon exercise of said options and warrants) to
provide that such options and warrants may be subject to exercise price
anti-dilution protection, but at exercise prices not lower than the conversion
price of Notes in effect at the time such options or warrants are granted and
further provided that such options and warrants shall not under any
circumstances be exercisable for Common Stock in excess of 10% of the shares of
Common Stock of the Company outstanding immediately following the Axiom
Financing (not including any shares of Common Stock issued between the effective
date of this Waiver and immediately prior to the closing of the Axiom
Financing).



Notwithstanding anything herein to the contrary, the foregoing shall become
effective upon the receipt by the Company of fully completed forms of Consent
and Agreement attached hereto from holders of not less than 80% of the Notes
approving the matters referenced in Section (i) through (xii) above. In any
event, provided the Company receives your fully completed form of Consent and
Agreement approving the matters referenced in Section (i) through (xii) above,
the adjustments to the Conversion Price of the Notes and the Purchase Price of
the Warrants shall become effective on the earlier of (i) July 30, 2008 and (ii)
the initial closing the 2008 Financing.


The foregoing agreements and waivers relate solely to the 2008 Financing and the
Receivables Financing and shall have no effect on any subsequent financing by
the Company.


The Company undertakes to file a Form 8-K describing the terms of this Waiver
Agreement not later than as required under the rules of the Securities and
Exchange Commission after the effectiveness of this Waiver Agreement.


In exchange for the foregoing, the Company agrees promptly to change its
transfer agent to Continental Sock Transfer & Trust Company and, to enter into
an agreement with Conversion Agents LLC relating to the Notes and the Warrants.


In the event that you fail to inform the Company of your consent and agreement
as directed above, you will be deemed not to have consented or agreed to the
foregoing matters.

4

--------------------------------------------------------------------------------



The Company attaches to this notice a form of consent and agreement, which the
Company asks that each Holder complete and return in the pre-addressed, postage
prepaid envelope included herewith. The Company respectfully requests that each
Holder communicate his, her, or its decision in this regard to ______________,
Chief Executive Officer of the Company, on or prior to __________________, 2008.


TASKER PRODUCTS CORP.
   
By:
    
Name:
 
Title: Chief Executive Officer


5

--------------------------------------------------------------------------------



CONSENT AND AGREEMENT


To: Board of Directors of Tasker Products Corp. (the “Company”)


Reference is made to the letter dated July ___, 2008 (the “Letter”) from the
Company to the holders (the “Holders”) of the Secured Convertible Notes due
September 27, 2010 and Secured Convertible Notes due December 20, 2010 (the
“Notes”) and Class A Warrants (the “Warrants”) to acquire Shares of common
stock, par value $0.001 per share (the “Common Stock”) of Tasker Products Corp.,
a Delaware corporation (the “Company”) pursuant to Subscription Agreements
between the Holders and the Company (the “Subscription Agreements”).


All capitalized terms used, but not otherwise defined, herein shall have the
respective definitions assigned thereto in the Letter.


The undersigned is the record and beneficial holder (the “Holder”) of the
principal amount of Notes set forth below and makes the following election
pursuant to the Letter (please check one box):



¨
The undersigned CONSENTS AND AGREES TO the matters referenced (i) through (xii)
in the Letter.

 

¨
The undersigned DOES NOT CONSENT AND AGREE to the matters referenced (i) through
(xii) in the Letter.



In each case, the Company refers the Holder to his, her, or its conversion
rights set forth in the Note and the Warrant.


In the event that the undersigned fails to inform the Company of his, her, or
its election as directed above by _____________________, the undersigned will be
deemed not to have consented or agreed to any of the foregoing and the
undersigned will be asked to refer to the terms and conditions of the Note for a
description of rights and remedies.


(Please sign below to indicate the election made above)


Name:
     
Address:
     
Principal Amount 
of Notes:
    



6

--------------------------------------------------------------------------------


 